Citation Nr: 0500257	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  98-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia to 
include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1977 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
schizophrenia.  In May 1998, the veteran submitted his notice 
of disagreement; shortly thereafter, the RO issued the 
statement of case.  In June 1998, the veteran submitted his 
Substantive Appeal.  In January 1999, the Board issued a 
remand requesting further development for the claim for 
service connection for schizophrenia.  In May 2003, the Board 
issued another remand requesting further development of the 
case.  The veteran has been represented by the Military Order 
of the Purple Heart of the U.S.A.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The June 1999 VA compensation examination and February 2003 
Vocational Rehabilitation Program note show that the veteran 
is in receipt of Social Security disability benefits for his 
schizoaffective disorder.  Documentation of the veteran's SSA 
award is not of record.  VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  



Under the circumstances, this case is remanded for the 
following:  

1.  As part of VA's obligation to fully comply with 
the notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004), the RO 
should ask the veteran to provide any evidence in 
his possession that pertains to the claim.

2.  Copies of VA clinical documentation regarding 
treatment for his schizophrenia to include 
schizoaffective disorder after November 19, 2003, if 
any, should be associated with the claims file.

3. The RO should also contact the Social Security 
Administration (SSA) and request that it provide 
documentation of the veteran's award of SSA benefits and 
copies of all records developed in association with the 
award.  

4.  Thereafter, readjudicate the claim for service 
connection for schizophrenia to include schizoaffective 
disorder.  If the claim remains denied, provide the 
veteran and his representative with a supplemental 
statement of the case.  The supplemental statement of 
the case must contain notice of all relevant actions 
taken on his claim, including a summary of the evidence 
and discussion of all pertinent legal authority.  Allow 
an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


